Pound, J.
Subdivision 6 of section 17 of chapter 105 of the Laws of 1891, known as the Revised City Charter of Buffalo, unquestionably superseded the general provisions of chapter 339 of the Laws of 1883, regulating the business of pawnbrokers in cities of upwards of 200,000 inhabitants, and gave to the common council the power to license and regulate pawnbrokers, and fix their rates.
The latter chapter has been repealed and re-enacted by the General Business Law (Laws of 1909, chap. 25). But the General Construction Law (Laws of 1909, chap. 27), section 95, provides: “ The provisions of a law repealing a prior law, which are substantial re-enactments of provisions of the prior law, shall be construed as a continuation of such provisions of such prior law, modified or amended according to the language employed, and not as new enactments.”
It follows that the General Business Law of 1909 is not a new, independent and general enactment, but merely a continuation of the act of 1883, and so it does not, directly or impliedly, repeal the later provisions of the city charter. In other words, it dates from 1883 and not from 1909. (City of Buffalo v. Lewis, 192 N. Y. 193, at pp. 200, 201; People v. Champlin, 120 App. Div. 509.)
With this addition, the opinion of Hodson, J. (166 Misc. 881) covers the question fully, and no further discussion is called for here.
Judgment affirmed, with costs.